Citation Nr: 1040708	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-19 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a left 
knee disorder.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a right 
knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Mother

ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served in the National Guard from July 1986 to July 
1989 and on active duty from November 1989 to October 1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to service connection for a psychiatric 
disorder is addressed in the remand portion of the decision below 
and is remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left knee disorder was last denied 
in an unappealed June 1991 rating decision.

2.  Evidence associated with the claims file since the unappealed 
June 1991 rating decision does not raise a reasonable possibility 
of substantiating the claim for service connection for a left 
knee disorder.

3.  Service connection for a right knee disorder was last denied 
in an unappealed June 1991 rating decision.

4.  Evidence associated with the claims file since the unappealed 
June 1991 rating decision does not raise a reasonable possibility 
of substantiating the claim for service connection for a right 
knee disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left knee disorder is not new and 
material, and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right knee disorder is not new and 
material, and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2009).

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the appellant's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id. 
at 486.

Prior to the initial adjudication in the instant case, the RO's 
December 2006 letter advised the Veteran of the elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006); 
Dingess/Hartman, 19 Vet. App. at 486.  The purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims, including the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini, 18 Vet. App. at 120.

In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in [38 U.S.C.A. 
§ 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, 
in order to assist veterans, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that the duty to assist the Veteran has been 
satisfied in this case.  The RO obtained the Veteran's service 
treatment records and his identified VA and private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Although no VA examination was provided pursuant to 
either of the Veteran claims to reopen at issue herein, no such 
examination was required because, as indicated below, no new and 
material evidence has been presented.  See 38 C.F.R. § 
3.159(c)(4)(iii).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").

Service connection may be granted for disability due to a disease 
or injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
the following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

Historically, the Veteran served in the National Guard from July 
1986 to July 1989 and on active duty from November 1989 to 
October 1990.  In October 1990, the Veteran submitted a claim of 
entitlement to service connection for a left knee disorder and a 
claim of entitlement to service connection for a right knee 
disorder, which were denied May 1991.  Shortly thereafter, the 
Veteran's National Guard records were obtained.  The claims were 
again denied in June 1991.  See Young v. Shinseki, 22 Vet. 461, 
466 (2009) (holding that VA must consider any new and material 
evidence received during the one-year appeal period following an 
RO decision as having been filed in connection with the claim 
which was pending at the beginning of the appeal period).  The 
Veteran was notified of the June 1991 decision and was 
contemporaneously provided notice of his appellate right's.  The 
Veteran did not appeal and, thus, the June 1991 rating decision 
became final.  In October 2006, the Veteran submitted a claim to 
reopen the issues of entitlement to service connection for a left 
knee and a right knee disorder, which was denied in February 
2007.  The Veteran perfected an appeal and the claims have been 
certified to the Board for appellate review.

Although a decision is final, a claim will be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
"New" evidence means existing 


evidence not previously submitted to VA.  "Material" evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If the claim is reopened, it will be reviewed on a de novo basis.  
38 U.S.C.A. 
§§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In February 2007, the RO determined that new and material 
evidence had not been submitted to reopen the Veteran's claim to 
reopen the issues of entitlement to service connection for left 
or right knee disorder.  Such determinations, however, are not 
binding on the Board, and the Board must first decide whether new 
and material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence has 
not been submitted).

In June 1991, the Veteran's claim of entitlement to service 
connection for a left knee disorder was denied because it was 
determined to have pre-existed his military service and was not 
aggravated therein.  The Veteran's claim of entitlement to 
service connection for a right knee disorder was denied because 
there was no evidence of a chronic disorder upon his service 
separation.  The Veteran did not perfect an appeal of the June 
1991 rating decision.  Accordingly, the RO's decision is final 
based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (2009).

In October 2006, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for a left knee 
disorder and a claim to reopen the issue of entitlement to 
service connection for a right knee disorder.  In a February 2007 
rating decision, the RO did not reopen either claim; a decision 
that was confirmed and continued in a separate rating decision 
that same month.  The Veteran perfected 


an appeal in June 2008.  38 C.F.R. § 20.302 (2009).  
Consequently, the Board must review all of the evidence submitted 
since the June 1991 rating decision to determine whether the 
Veteran's service connection claims should be reopened and re-
adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

The evidence of record at the time of the June 1991 rating 
decision included the Veteran's active service records and 
National Guard records.  A July 1986 National Guard enlistment 
examination demonstrated that the Veteran did not complain of nor 
was a diagnosis rendered as to a left or right knee disorder.  In 
a contemporaneous report of medical history, the Veteran denied a 
"trick" or locked knee, but reported that he broke his left 
patella sometime in 1984.  The examiner noted that the Veteran 
had "good function" and "no problems" with his left knee at 
the time of the examination.  A letter from a private doctor was 
associated with the Veteran's enlistment examination report.  
Therein, the doctor opined that the Veteran "had no residual 
problem or disability from a previous knee injury several years 
ago.  He currently has no pain or restriction of motion or 
activity."

In an October 1989 pre-screening form, the Veteran denied 
impaired use of legs and denied having any injury that required 
treatment.  

In November 1989, the Veteran underwent an examination upon 
entering active duty service.  A clinical examination was 
negative.  In a report of medical history, the Veteran reported 
that he broken his forearm prior to service; the examiner 
determined that there were no sequelae.  No reference was made to 
the Veteran's pre-service left patella fracture or to any other 
left or right knee disorder or symptoms thereof.

In January 1990, the Veteran reported bending over to pick up 
"pool balls" when his left knee "popped x 3."  The Veteran 
reported that he had experienced a hairline fracture 4 years ago, 
marking sometime in 1986.  He denied any left knee locking.  He 
was treated and was restricted from physical training for 10 
days.

On several occasions in August 1990, the Veteran complained of 
and was treated for right knee pain.  The Veteran denied a 
preceding right knee trauma.  Ultimately, the assessment was 
retropatellar pain syndrome.

Pursuant to a June 1990 psychiatric evaluation that resulted in 
diagnoses of Adjustment Disorder with mixed emotional features 
and Mixed Personality Disorder, it was recommended that 
administrative separation from the military would be "in the 
best interests of [the Veteran] and the military."

In August 1990, the Veteran underwent a separation examination.  
A clinical examination was negative for complaints of or 
treatment for a left or right knee disorder.  Further, no left or 
right knee diagnoses were rendered.  In a contemporaneous report 
of medical history, the Veteran reported a 1986 left patella 
fracture without sequelae; no reference was made to either a 
current left or right disorder or symptoms thereof.

Since the June 1991 rating decision, the Veteran has submitted VA 
treatment reports demonstrating diagnoses of "knee arthalgia."

In March 2010, the Veteran testified at a Board hearing that 
sometime in 1989 while stationed in Germany, he jumped out of an 
armored personnel carrier onto cobblestones.  When he landed on 
the cobblestones, the Veteran testified that he heard a "crack" 
in both of his knees and that his knees began hurting 
"substantially," right greater than left.  He then testified 
that he received a diagnosis of retropatellar pain syndrome.  He 
also testified that he was not placed on restricted duty after 
the 1989 injury.  Moreover, he testified that he favored his 
right knee thereafter and that this may have caused or 
contributed to his left knee symptoms.

When comparing the evidence of record in June 1991 to the 
evidence submitted since then, the Board finds that new and 
material evidence has not been submitted with respect to either 
of the Veteran's claims.  The VA treatment reports and his 
testimony at the Board hearing did not raise a reasonable 
possibility of substantiating either claim.  Specifically, the 
evidence of record did not include a 


current diagnosis of a either a left or a right knee disorder.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting 
that the requirement of a current disability is satisfied when 
the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).  The Veteran submitted evidence demonstrating current 
knee arthalgia, however, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  

The Board finds that the evidence of record does not demonstrate 
that the Veteran possess the ability, knowledge, or experience to 
provide competent diagnostic opinions.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Moreover, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

The Board concludes that new and material evidence has not been 
submitted to reopen the issues of entitlement to service 
connection for a left or right knee disorder since the unappealed 
June 1991 rating decision.  As new and material evidence to 
reopen finally disallowed claims has not been submitted, the 
benefit-of-the-doubt doctrine is not applicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  Thus, the decision remains 
final, and the appeal is denied.


ORDER

New and material evidence having not been submitted, the claim of 
entitlement to service connection for a left knee disorder is 
denied.

New and material evidence having not been submitted, the claim of 
entitlement to service connection for a right knee disorder is 
denied.



REMAND

Based upon its review of his claims folder, the Board finds that 
there is a further duty to assist the Veteran with his claim of 
entitlement to service connection for a psychiatric disorder.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Affording a veteran a VA examination is necessary if the 
information and evidence of record does not contain sufficient 
competent evidence to decide a claim, but (1) contains competent 
evidence of diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or disease 
in service, or has a presumptive disease during the pertinent 
presumptive period, and (3) indicates that the claimed disability 
may be associated with the inservice event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-
86 (2006).

The evidence of record includes current diagnoses of major 
depression, with anxiety and an anxiety disorder, not otherwise 
specified, and provisional diagnoses of posttraumatic stress 
disorder and depressive disorder, not otherwise specified.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the veteran's 
description of the claim, reported symptoms, and the other 
information of record).  The Veteran's service treatment records 
included diagnoses of an adjustment disorder, with mixed 
emotional features, and a mixed personality disorder that were 
deemed to have pre-existed his service.  These inservice 
diagnoses served as the basis for the Veteran's administrative 
separation from service in October 1990.  The evidence of record 
includes statements from the Veteran's mother and a friend 
wherein each asserted that the Veteran returned from his military 
service psychiatrically worse than when he enlisted.  As such, 
the Board finds that there is an indication that the Veteran's 
pre-service and inservice symptoms and/or diagnoses are related 
to any current psychiatric diagnosis.  The evidence of record, 
however, does not include sufficient competent evidence to decide 
the claim.  Consequently, the Board finds that a remand is 
warranted in order to afford the Veteran a VA psychiatric 
examination.  See Littke v. Derwinski, 1 Vet. 


App. 90, 93 (1990) (noting that remand may be required if record 
before the Board contains insufficient medical information for 
evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 
(1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is remanded for the following action:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for a psychiatric 
disorder during the pendency of this appeal.  
The RO must then attempt to procure copies of 
all records that have not previously been 
obtained from the identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify the 
Veteran and (a) identify the specific records 
the RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) notify the 
Veteran that he is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must be given an adequate 
opportunity to respond.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a comprehensive 
examination to determine the nature and 
etiology of any found psychiatric disorder.  
All pertinent symptomatology and findings 
must be reported in detail.  All indicated 
tests and studies must be performed.  The 
claims folder and a copy of this remand must 
be made available to the examiner for review 
in conjunction with the examination.  The 
examiner must review all the 


evidence of record, including the Veteran's 
service treatment records.  After a review of 
the entire evidence of record, the examiner 
must render an opinion as to whether any 
currently diagnosed psychiatric disorder 
existed prior to his military service and, if 
so, was it aggravated therein.  The examiner 
must also opine as to whether any currently 
diagnosed psychiatric disorder was incurred 
in or due to the Veteran's active military 
service.  A complete rationale for any 
opinion expressed, to include citation to 
specific medical documents in the claims file 
and supporting clinical findings, must be 
included in the examination report.  If the 
examiner cannot provide the requested 
opinions without resorting to speculation, it 
must be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained and associated 
with the Veteran's claims file that shows 
that notice scheduling the examination was 
sent to the Veteran's last known address.  
Documentation must also be obtained and 
associated with the Veteran's claims file 
that indicates whether any notice that was 
sent was received or returned as 
undeliverable.

4.  Once the above actions have been 
completed, the RO must re-adjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


